FILED
                            NOT FOR PUBLICATION                              JUL 17 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEPHEN KERR EUGSTER,                            No. 10-35694

              Plaintiff - Appellant,             D.C. No. 2:09-cv-00357-SMM

  v.
                                                 MEMORANDUM *
WASHINGTON STATE BAR
ASSOCIATION; SALVADOR A.
MUNGIA, President, Washinton State Bar
Association Officers and Board of
Governors; STEVEN G. TOOLE,
President-elect, Washington State Bar
Association Officers and Board of
Governors; MARK A. JOHNSON,
Immediate Past-president, Washington
State Bar Association Officers and Board
of Governors; G. GEOFFREY GIBBS,
Washington State Bar Association Officers
and Board of Governors; BRIAN L.
COMSTOCK, Washington State Bar
Association Officers and Board of
Governors; LOREN SCOTT ETENGOFF,
Washington State Bar Association Officers
and Board Governors; ANTHONY
DAVID GIPE, Washington State Bar
Association Officers and Board
Governors; LORI S. HASKELL,
Washington State Bar Association Officers


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and Board of Governors; DAVID S.
HELLER, Washington State Bar
Association Officers and Board of
Governors; NANCY L. ISSERLIS,
Washington State Bar Association Officers
and Board of Governors; LELAND B.
KERR, Washington State Bar Association
Officers and Board of Governors; CARLA
C. LEE, Washington State Bar Association
Officers and Board of Governors; ROGER
A. LEISHMAN, Washington State Bar
Association Officers and Board of
Governors; CATHERINE L. MOORE,
Washington State Bar Association Officers
and Board of Governors; PATRICK A.
PALACE, Washington State Bar
Association Officers and Board of
Governors; MARC L. SILVERMAN;
BRENDA WILLIAMS, Washington State
Bar Association Officers and Board of
Governors; WASHINGTON STATE
SUPREME COURT; BARBARA A.
MADSEN, Chief Justice, Washington
State Supreme Court; CHARLES W.
JOHNSON, Justice, Washington State
Supreme Court; GERRY L.
ALEXANDER; RICHARD B.
SANDERS; TOM CHAMBERS, Justice,
Washington State Supreme Court; SUSAN
J. OWENS, Justice, Washington State
Supreme Court; MARY E. FAIRHURST,
Administrative Law Judge, Justice,
Washington State Supreme Court; JAMES
M. JOHNSON, Administrative Law Judge,
Justice, Washington State Supreme Court;
DEBRA L. STEPHENS, Justice,
Washington State Supreme Court,

                                      2
              Defendants - Appellees.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
              Stephen M. McNamee, Senior District Judge, Presiding

                        Argued and Submitted July 10, 2012
                               Seattle, Washington

Before: SCHROEDER, REINHARDT, and M. SMITH, Circuit Judges.

      Plaintiff-Appellant Stephen Eugster (Eugster) appeals from the district

court’s dismissal of his lawsuit on standing and ripeness grounds. Because the

parties are familiar with the factual and procedural history of this case, we repeat

only those facts necessary to resolve the issues raised on appeal. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      Eugster’s complaint does not allege that he will ever again be subject to

disciplinary proceedings. Because Eugster has not presented any allegations about

what he will do in the future that might subject him to the allegedly

unconstitutional attorney disciplinary process again, we hold that Eugster lacks

standing to pursue his claims for declaratory and injunctive relief. See Partington

v. Gedan, 961 F.2d 852, 862 (9th Cir. 1992). For the same reason, we hold that

Eugster’s claims rest on contingent future events that may not occur. Thus,




                                           3
Eugster’s claims are not ripe. See Bova v. City of Medford, 564 F.3d 1093, 1096

(9th Cir. 2009) (citation omitted).

      In light of our conclusions, we decline to reach the remaining issues raised

by the parties. For the foregoing reasons, we affirm the district court’s dismissal of

Eugster’s complaint.

      AFFIRMED.




                                          4